Citation Nr: 0525514	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-24 408A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a July 11, 1945, rating action, which denied 
service connection for chorioretinitis of the right eye, was 
clearly and unmistakably erroneous.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chorioretinitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1993, which denied the veteran's application to 
reopen a claim for service connection for chorioretinitis of 
the right eye.  In October 1996, the Board remanded that 
issue for additional development.  In an April 2000 rating 
decision, the RO found no CUE in the July 11, 1945, rating 
decision denying service connection for chorioretinitis of 
the right eye.  The case was remanded in October 2000, to 
furnish the veteran a statement of the case on that issue, 
and the veteran subsequently perfected an appeal as to that 
issue.  In February 2005, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  A July 11, 1945, rating decision, which denied the 
veteran's claim for service connection for chorioretinitis of 
the right eye, was reasonably supported by evidence then of 
record and prevailing legal authority; the rating decision 
was not undebatably erroneous. 

3.  Evidence received since a final January 1987 rating 
decision denying service connection for chorioretinitis of 
the right eye is cumulative and redundant, or not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  There was no CUE in the July 11, 1945, RO rating decision 
which denied service connection for chorioretinitis of the 
right eye.  38 C.F.R. § 3.105 (2004); Veterans Regulation 
(VR) 1(a), Part I, para. I (1943).

2.  New and material evidence to reopen a claim for service 
connection for chorioretinitis of the right eye has not been 
received, and the January 1987 rating decision denying that 
claim remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in July 11, 1945, rating decision

As this issue solely concerns CUE in a prior action, the 
notice and duty to assist provisions of the law are 
inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The veteran contends that the July 1945 rating decision which 
denied service connection for chorioretinitis of the right 
eye was clearly and unmistakably erroneous.  In support, he 
points to certain service medical records, including a 
Certificate of Disability for Discharge (CDD), which found 
that preexisting chorioretinitis of the right eye had been 
aggravated in service.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001); Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. 
West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).

Evidence of record at the time of the July 1945 rating 
decision included the service entrance examination performed 
in October 1942, which disclosed visual acuity in the right 
eye to be 20/object; visual acuity in the left eye was 20/20.  
He was accepted for limited service, due to poor vision.  
During service, he was hospitalized at Buckley Field from 
June 4 to June 22, 1945, due to visual complaints.  The 
admission diagnosis was central choro-retinitis of the right 
eye, not incurred in the line of duty, which existed prior to 
service (EPTS).  However, a CDD worksheet prepared during the 
hospitalization noted that the condition, while EPTS, was 
aggravated by active service.  However, it still was 
determined to be not in the line of duty.  

The CDD itself, issued on June 20, 1945, contained a 
diagnosis of central chorioretinitis of the right eye, 
manifested by very poor vision, pain, lacrimation, and 
asthenopia, with an area of chorioretinitis of the right eye 
in the central area of the retina of the right eye.  It was 
noted that he had been struck in the eye at age 10 by a dirt 
clod and had had poor vision since then.  The condition was 
noted to have been aggravated in military service.  That 
document indicated that it was in the line of duty.  The 
hospitalization cover sheet, dated June 22, 1945, noted that 
the veteran had chorioretinitis of the right eye in the right 
eye, with vision of light perception, which was not in the 
line of duty, as it had EPTS.  

Additional service medical records were apparently received 
after the July 1945 rating decision, but are considered to 
have been constructively of record at that time.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These records, 
consisting of the actual clinical records of the June 1945 
hospitalization, include a history of visual acuity in the 
right eye varying from light perception to 20/200 since an 
accident at the age of 10.  He had been treated in 1943 or 
1944 at Sheppard Field for a growth in both eyes, which had 
not recurred.  Visual acuity on examination was 20/200 in the 
right eye.  According to an initial summary, his condition 
had worsened in 1940.  These clinical records report an 
unfavorable line of duty determination, based on EPTS.  

In determining whether there was CUE in the July 1945 rating 
decision, the law and regulations in effect at that time must 
be applied.  At that time, Veterans Regulation (VR) 1(a), 
Part I, Para 1, as revised by 57 Stat. 556 (July 13, 1943), 
set forth a three part analysis for determining service 
connection in cases where preexistence is at issue.  First, 
unless the disorder is noted at entrance, there is a 
presumption of soundness, which can only be rebutted by clear 
and unmistakable evidence of preexistence.  VR 1(a), Part I, 
Para 1(b).  Second, if preexistence is established, in order 
to warrant service connection, there must be an increase in 
the severity of the disability during service.  VR 1(a), Part 
I, Para. 1(d).  Finally, if an increase in the severity of 
the disability is shown, there is a presumption of 
aggravation unless the increase in severity was due to the 
natural progress of the disease.  Id.  

Preexistence is not at issue in this case, as the condition 
was noted on entry.  As to the second criterion, the visual 
acuity on entrance was 20/object, while during the 
hospitalization in June 1945, his visual acuity was 20/200.  
A history of fluctuating vision from 20/200 to light 
perception was reported.  The service medical records contain 
conflicting line of duty determinations, although the final 
determination was that the condition was aggravated by 
service.  However, neither the positive nor the negative 
conclusions contained any support for the respective 
conclusions, and the objective medical evidence does not show 
any deterioration in visual acuity.  Other symptoms reported 
at that time, of fatigue and occasional blurriness in the 
left eye, were said by the veteran to be long-standing, and, 
in any event, referred to the left eye, which is not at 
issue.  Thus, there was a supportable basis for the RO's 
conclusion that the chorioretinitis of the right eye was not 
aggravated by service, and the dispute is essentially a 
disagreement with how the RO evaluated the facts.  A dispute 
as to how the evidence is weighed is inadequate to raise a 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  The Board finds that the evidence 
before the RO at the time of the July 1945 rating decision 
reasonably supports the decision, and that the decision 
reached was consistent with the extant governing legal 
authority.   

Accordingly, the Board finds that there was no CUE in the 
July 11, 1945, RO rating decision which denied service 
connection for chorioretinitis of the right eye.  The 
veteran's claim is therefor denied.  38 C.F.R. § 3.105 
(2004); Veterans Regulation (VR) 1(a), Part I, para. I 
(1943).

II.  New and material evidence

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must:  (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A July 2001 letter informed the veteran of the evidence 
necessary to substantiate his claim, and of his and VA's 
respective obligations to obtain specified different types of 
evidence.  He was also notified of the evidence obtained so 
far, and of the evidence still required to substantiate his 
claim.  In addition, a supplemental statement of the case 
provided in September 2003 included the text of 38 C.F.R. 
§ 3.159.  Although this information was sent to the veteran 
after the 1993 rating decision on appeal, the RO decision was 
already decided and appealed by the time the VCAA was 
enacted, the veteran has had proper notice since then, and 
there is no indication of any resulting prejudice to the 
veteran.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2004).  However, the duty to assist provisions 
of 38 U.S.C.A. § 5103A do not apply to finally denied claims, 
unless new and material evidence is received.  See 38 
U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002).  The regulations providing certain duty to assist 
provisions for applications to reopen finally denied claims 
are only effective to any claim for benefits received by VA 
on or after August 29, 2001.  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Moreover, there is no VA duty to provide a medical 
examination or opinion until a previously denied claim has 
been reopened with new and material evidence.  38 C.F.R. 
§ 3.159(c)(4).  In view of the foregoing, the Board finds 
that the notice and duty to assist provisions of the law have 
been met and that any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield, supra; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

B.  New and material evidence

Service connection for chorioretinitis of the right eye was 
denied by the RO in rating decisions dated in July 1945 and 
January 1987.  The veteran did not appeal either decision 
within one year of notification to him, and, accordingly, the 
rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  However, a previously denied 
claim may be reopened by submission of new and material 
evidence, and if so reopened, the claim will be reviewed on a 
de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  In considering whether there is "new and material 
evidence" under this standard, all evidence submitted since 
the last time that the claim was finally disallowed on any 
basis must be considered.  Evans.  

The veteran's application to reopen his claim was received in 
April 1992.  Under the law in effect for this claim, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the January 1987 rating 
decision included available service medical records.  As 
discussed above, these records show that visual acuity in the 
right eye on entrance of 20/object.  Later, he was apparently 
hospitalized for a growth on his eyes, which resolved.  
During a June 1945 hospitalization, visual acuity of 20/200 
was noted.  A history of fluctuating vision from 20/200 to 
light perception was reported.  These records contain 
conflicting line of duty determinations, although the final 
determination was that the condition was aggravated by 
service.  

In addition, the file contained VA treatment records dated in 
1986, which show that in August 1986, the veteran complained 
of decreased near vision over the past eight months.  He was 
able to see hand motion with his right eye.  On an eye clinic 
consult in November 1986, it was noted that he had been hit 
with a piece of dirt in the right eye as a child, followed by 
decreased vision.  He had increased intraocular pressure in 
the right eye probably due to trauma many years ago, and well 
as a traumatic cataract in the right eye.  Based on this 
evidence, the RO denied the claim in January 1987.  

Evidence received since the January 1987 determination 
includes a record from the Army Surgeon General's Office 
(SGO), provided in response to a request for records of 
hospitalizations in Sheppard Field and Buckley Field.  The 
SGO records were originally compiled for statistical 
purposes, and, hence, contain a limited amount of 
information.  Received was a report showing the veteran's 
hospitalization in Buckley Field in June 1945, for 
chorioretinitis.  The type of admission was noted to be new, 
not EPTS.  The diagnosis was chorioretinitis.  The final 
result was discharge for medical reasons, and the type of 
disposition was not in the line of duty.  

This record, a brief summary of the June 1945 
hospitalization, for which more detailed records were 
previously considered, essentially duplicates those records, 
and, hence, is not new.  

Also received were various medical records dated from 1988 to 
2003, which show blindness in the right eye, but no medical 
opinion attributing an increase in the severity of the 
condition to active service.  

Specifically, a VA examination was conducted in June 1993, at 
which time the veteran reported a history of blindness in the 
right eye since World War II, when he got something in the 
right eye.  On examination, he had no light perception in 
that eye.  The pertinent diagnosis was phthisis bulbi in the 
right eye, exact etiology unclear.  Also received were VA 
treatment records dated from 1988 to 2003.  These records 
also show that the veteran has no light perception in the 
right eye, and has developed phthisis bulbi in that eye.  On 
at least one occasion, the veteran said he had had no vision 
in the right eye since World War II.  

Records pertaining to a July 1998 private hospitalization for 
unrelated knee surgery, including a June 1998 consult, 
contain a history of blindness in the right eye since a 
childhood injury.  

At his hearing before the undersigned in February 2005, the 
veteran said that he had sustained an injury to his eyes in 
service with grease or something in both eyes, for which he 
had been hospitalized, and that it was this condition that 
led to his discharge.  

However, evidence of another hospitalization in service for a 
different eye condition was previously of record.  Service 
medical records show that, contrary to the veteran's current 
recollections, his discharge was not due to any inservice 
injury, but to the preexisting chorioretinitis of the right 
eye.  The veteran's statements regarding a worsening of 
symptoms in service were previously considered, but were 
thought to be outweighed by service medical records showing 
better visual acuity at separation than at entrance.  The 
medical records of current disability do not address whether 
the condition increased in severity in service.  

Also received have been several copies of service medical 
records already considered.  In order for the veteran to 
reopen his claim, he must provide evidence, which has not 
been previously considered, which tends to support his 
contention that his eye disability became worse during 
service.  He has not provided any such evidence.

The Board has evaluated all of the new evidence submitted 
since the January 1987 denial of the claim for service 
connection for chorioretinitis of the right eye.  However, 
the Board finds that the new evidence submitted is not so 
significant that is must be considered in order to fairly 
decide the veteran's claim.  The new evidence is largely 
duplicative of previous evidence which shows blindness in the 
right eye of long standing.  The new evidence does not 
contain any specific evidence which would show aggravation or 
incurrence of the veteran's condition during his service.

Accordingly, the Board finds that the evidence submitted is 
not so significant that it must be considered in order to 
decide the merits of the claim.  Hence, the Board finds that 
new and material evidence has not been presented since the 
January 1987 rating decision, and the benefits sought on 
appeal remain denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).




ORDER

A July 11, 1945, rating decision was not clearly and 
unmistakably erroneous in not granting service connection for 
chorioretinitis of the right eye; that appeal is denied.  

New and material evidence to reopen the claim for service 
connection for chorioretinitis of the right eye has not been 
received, and the appeal is denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


